Exhibit 10.21

 

Offer Letter between the Registrant and Michael J. Wallrich, dated October 22,
2004

 

Michael J. Wallrich

 

October 22, 2004

 

Dear Mike,

 

Pegasystems is pleased to offer you the position of Senior Vice President,
Global Sales, reporting directly to Henry Ancona, President and COO in our
Cambridge office. In this key position, you will be traveling approximately 67%
of your time. This offer is subject to the completion of satisfactory reference
and background checks, and successful meetings with our North America and
European Sales Vice Presidents: John Barone and David Wells.

 

Your starting salary for this position will be paid semi-monthly at a rate of
$10,417 at the annualized rate of $250,000 per year. You will also be eligible
to participate in our Corporate Incentive Plan with total target earnings (base
and incentive) at a rate of $440,000, prorated for this year. The details of
this plan will be outlined during your first week of employment.

 

Pegasystems will cover the cost of out-of-pocket relocation expenses from
Illinois to Boston. Specifically, this includes transportation and the storage
of household goods, and one or two house-hunting trips for you and your family.
Company paid relocation payments, both tax deductible and non-tax deductible,
will be capped at $50,000. Pegasystems will also provide a monthly reimbursement
up to $2,000 to defray the cost of local housing through June of 2005.

 

If your employment with Pegasystems is terminated for any reason other than
resignation or cause, you will receive a severance package equaling six months
of your base salary. Under these same conditions, you will also be eligible for
a return to Illinois relocation reimbursement of up to $50,000.

 

In addition, you will be granted an option to purchase 140,000 shares of
Pegasystems’ common stock pursuant to our Long-Term Incentive Plan. These terms,
which become effective on your date of hire, will be conveyed to you in a
separate document after you become a Pegasystems employee. A synopsis of our
plan is also enclosed.

 

You will have the option to elect individual or family coverage in our medical
and/or dental plans. In addition, we offer a tuition reimbursement program, a
401(k) plan, and child care reimbursement accounts, which enable you to pay for
dependent childcare expenses with pre-tax dollars. The company will also provide
you with short-term disability, long-term disability, and life insurance
coverage. You will accrue paid time off in accordance with Pegasystems’ Paid
Time Off Policy. This includes twenty days of vacation per year along with 10
paid Holidays plus 1 paid Personal Day per year. Your vacation and holidays are
prorated during your first year of employment. A summary of these benefits is
included for your convenience.

 

This offer of employment is not a contract, and Pegasystems reserves its rights
as an employer at will. Thus, either you or Pegasystems may terminate employment
at anytime. We would like you to begin working as a Pegasystems employee on a
full-time basis on November 15, 2004. At that time, as a condition of
employment, you will be required to sign our Standards Letter, enclosed, as well
as provide us with proper employment authorization. Please note that as a
requirement to work in the United States, you must complete the Employment
Eligibility Verification (I-9) form and bring with you the required supporting
documentation (i.e. driver’s license and social security card; U.S. passport;
appropriate work visa, etc.). Also, we would appreciate a written response no
later than October 25, 2004. Please send or fax your response to our Cambridge
office in care of Tom Sullivan, Global Recruitment Manager. The fax number is
617-494- 5581.



--------------------------------------------------------------------------------

We are all delighted that you are joining our staff, and are very excited at the
prospect of you working with us!

 

Sincerely,

/S/    CARMELINA PROCACCINI

Carmelina Procaccini

Vice President, Human Resources

 

I accept the terms of this offer letter and will begin work at Pegasystems on
November 15, 2004.

 

/S/    MICHAEL J. WALLRICH   

            10/26/2004            

--------------------------------------------------------------------------------

     Michael J. Wallrich    Date     